DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/14/19 are acceptable.

Allowable Subject Matter
Claims 32 – 55 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 32 is allowed because the prior art of record fails to disclose or suggest an apparatus to receive a first voltage at a first node and to generate a second node including the limitation “wherein the controller to generate one or more control signals to at least partially control a state change of at least one switch of a plurality of switches so as to reduce the difference between the output voltage at the second node and the target voltage based, at least in part, on the pulse- skipping voltage, and -2-Application No.: 16/442,126 Attorney Docket No.: 15794.0039-00000wherein the controller comprises a pulse inhibitor to selectively implement one or more blank cycles based on an interaction between the voltage-error signal and the one or more timing signals“ in addition to other limitations recited therein.


Claim 48 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “selectively implementing, using a pulse inhibitor, one or more blank cycles based on an interaction between a voltage-error signal and a timing signal; and generating a signal to keep the one or more switches in the conducting state for the minimum duration of time“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chang et al. (US 11,223,273 B2) disclose a sub-harmonic oscillation control in peak current limit mode switching system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838